Citation Nr: 1548037	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-34 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbar strain, residuals of back injury.  


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1967 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2015 the Board remanded this matter to the RO via the AMC in Washington, DC.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's low back disability has been manifested by disability tantamount to forward flexion of the thoracolumbar spine limited to between 80, with muscle spasm that results in abnormal spinal contour; however, the functional loss is equivalent to forward flexion of the thoracolumbar spine of 30 degrees or less.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letter dated in September 2006 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was provided VA examinations for the disability on appeal to include a March 2013 VA examination of the spine and a September 2015 VA examination of the spine (Disability Benefits Questionnaire).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners examined the Veteran, reviewed his pertinent medical history, considered the Veteran's self-reported history, and provided medical evidence sufficient to rate the disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later-filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The Veteran's service-connected low back disability has been rated under DC 5237, lumbosacral or cervical strain, which is part of the General Rating Formula for the Spine.

Lumbar strain has been rated under DC 5237, which is part of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  These criteria are applied "[w]ith or without" pain (whether or not it radiates), stiffness, or aching in the area affected.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 -51,455 (August 7, 2003) (Supplementary Information).

For VA rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion and rotation are from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85  (1997).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected low back disability is currently evaluated as 20 percent disabling.  According to the Veteran, his low back symptoms are more severe than the current disability rating reflects.  

On VA thoracolumbar spine examination, in March 2013, the Veteran complained of persistent low back pain with flare-ups.  The examiner diagnosed residuals of low back injury and lumbar strain, which were diagnosed in the 1970s.  Examination revealed forward flexion to 80 degrees, with painful motion at 70 degrees, and extension to 20 degrees, with painful motion at 5 degrees.  Following repetitive testing, there was flexion to 80 degrees and extension to 20 degrees.  Lateral flexion was normal to 15 degrees bilaterally.  Lateral rotation was to 20 degrees bilaterally.  The Veteran's combined range of motion of the thoracolumbar spine was 150 degrees.

In September 2015 the Veteran was afforded another VA examination of the spine to determine the severity of his low back disability.  The examiner diagnosed lumbar strain and degenerative disc and joint disease of the lumbar spine.  The Veteran presented with low back pain and reported the ability to walk half a block, stand for 10 minutes, sit for one hour, climb a flight of stairs, and lift and carry 5 pounds.  Examination of the thoracolumbar spine revealed flexion from 0 to 80 degrees and extension to 10 degrees.  Lateral flexion and rotation was to 20 degrees bilaterally.  The examiner's report indicates there was no additional limitation of the spine following repetitive range of motion testing.  The Veteran's combined range of motion of the thoracolumbar spine was 170 degrees.

Of record are several VA treatment reports that show the Veteran presented with pain of the lower back.  A January 2012 treatment report notes the Veteran presented with daily chronic back pain treated with ibuprophen and oxycodone.  April 2015 shows long-term opioid therapy for back pain.

A June 2013 treatment record notes the Veteran presented with low back pain.  Examination revealed tenderness of the low back.

A December 2014 treatment record notes a diagnosis of worsening back pain and a referral to physical therapy to reduce pain and strengthen the back.

A June 2014 treatment record notes the Veteran presented with worsening low back pain.  According to the Veteran, the pain is daily and lasts the entire day, with radiation down his legs at times.  X-rays were ordered and treatment included continuing medications of ibuprophen, cyclobenzaprine and hydrocodone.  See VA Treatment Records from Aurora CBOC.

A July 2014 treatment report notes recent MRI of the lower back revealed extensive degenerative arthritic changes to the lower spine.  A consult for physical therapy was completed.  Physical therapy evaluation notes constant central back pain.  His ranges of motion were not measured.  

A May 2015 and August 2015 treatment report indicates x-ray revealed advanced lumbar spine spondylosis and multilevel disc degenerative disease, with minimal levoconvexity.  The examiner also noted positional or possible slight scoliosis.  

Despite the occasions when there did not appear to be limits on the Veteran's motion, when examined in March 2013, pain began at 70 degrees with forward flexion, and at 5 degrees with extension, which, if taken as the point where functional loss due to pain begins, satisfies the criteria for a 20 percent rating.  Additionally, x-ray reports suggest muscle spasm severe enough to result in an abnormal gait and spinal contour.  The x-ray report also notes "positional or possible scoliosis" which is a basis for such a rating.  There has been no objective showing of disability that equates to forward flexion limited to 30 degrees or less.  Moreover, there is no ankylosis.

Considering there was forward flexion of the thoracolumbar spine to 80 degrees, with pain at 70 degrees, the Board finds that a higher rating of 20 percent is not warranted by these objective findings alone.  Although the March 2013 and September 2015 VA examiners noted that there were no additional limitation on repetitive testing, the March 2013 examination report measurements equate to no worse than 150 degrees of combined motion, which equates to a 10 percent rating, and the September 2015 VA examination report reflects measurements that equate to no worse than 170 degrees combined motion, which is also reflective of a 10 percent rating.  Here, a 20 percent rating is warranted due to x-ray reports suggestive of muscle spasms severe enough to result in an abnormal gait and spinal contour.  However, the Board acknowledges the Veteran's reports of flare-ups, which he described as waking up daily with constant pain which caused him to take analgesics and muscle relaxants immediately.  See March 2013 VA Examination.  In addition, the examiner found that the Veteran suffered from functional loss such as less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  "[P]ain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board finds that the Veteran suffers from functional loss equivalent to forward flexion of the thoracolumbar spine of 30 degrees or less.  This equates to a 40 percent evaluation.  However, the evidence does not rise to the level of equipoise that the Veteran's disability meets or is equivalent to ankylosis of the thoracolumbar spine, required for a 50 percent evaluation.  

It should also be noted that the Veteran has been service connected for a strain, not for arthritis or intervertebral disc syndrome.  Consequently, rating based on such disabilities is not appropriate.  Moreover, there is no indication in the record that a higher rating would be warranted under any additional diagnostic codes.  

For the claim period, the Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's back disability are contemplated by the rating criteria.  There is nothing exceptional about the disability.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The very symptoms and functional loss experienced by the Veteran due to a strain are contemplated by the rating criteria and his schedular rating has been accordingly increased to account for his symptoms.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.


ORDER

Entitlement to an initial evaluation of 40 percent, but no higher, for lumbar strain, residuals of back injury, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


